DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority to U.S. Provisional Application 62/657,579 entitled "Adjustable Computed Tomography Head Fixator for Neurological Scans" and filed on April 13, 2018.
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites the following limitation “wherein the when the one or more”.  
Claim 9 is objected to because of the following informalities:  claim 9 recites the following limitation “a position of a the first neckpiece section”.  
Claim 10 is objected to because of the following informalities:  claim 10 recites the following limitation “wherein the when the one or more”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-2, 4, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al US 20160374630 A1, hereinafter Smith.
	Re Claim 1, Smith teaches:
A head fixator for positioning a patient's head during imaging (at least [Abstract] “head support for use in medical imaging”.) comprising:
 a headrest dimensioned to cradle a patient's head (at least Figs. 3-6 element 66 and [0025] “head support surface 66”.); 
a neckpiece coupled to the headrest by a first hinge at a first end of the neckpiece (at least Figs. 4-5 with Examiner’s labeling below and [0025] “head support surface 66 that is configured to pivot (e.g., via non-metallic pivot pin 70) with respect to the engagement structure 64”. In other words, the neckpiece that is labeled by Examiner is not numbered, and elements 66 and 64 do not correspond to the labeled neckpiece. However, the pivot pin 70 is at a first end of Examiner’s labeled neckpiece.); 
a track coupled to a bottom surface of the headrest (at least Figs. 3-5 element 80 and [0026] “a slot 80 of the support block 78”.); 
an adjustable angle arm coupled to the track at a first end of the angle arm and coupled by a second hinge to the neckpiece at a second end of the angle arm, the first end of the angle arm configured to slide within the track, a position of the angle arm within the track determining an angle between the headrest and the neckpiece (at least Figs. 3-5 element 74 and [0026] “an adjustment arm 74 acts as a linkage between the engagement structure 64 and an adjustment mechanism, discussed in greater detail below. By way of example, the adjustment arm 74 may be pivotally fixed (e.g., such as using a non-metallic pivot pin 84) to the engagement structure 64 and on another end, slidably engaged with the head support surface 66 (such as via a support block 78, discussed below) so as to transfer the support load from the adjustment mechanism to the engagement structure 64. The position of the adjustment arm 74 relative to the support block 78, and thus to the head support surface 66, may be determined by the adjustment mechanism”.); and 
a base coupled to a second end of the neckpiece, the base dimensioned to form an insertion tab configured to fasten the head fixator to a patient bed (at least Figs. 4-5 with Examiner’s labeling below element 64 and [0024] “FIGS. 3-5 depict the support 60 as having a sliding engagement structure 64 suitable for being inserted into a complementary slot 62 (FIG. 5) formed at the end of the table 46 so as to form a cantilevered interface when so engaged”.).


    PNG
    media_image1.png
    897
    645
    media_image1.png
    Greyscale

Re Claim 2, Smith teaches:
The head fixator of claim 1 (detailed with respect to claim 1), wherein the neckpiece comprises a first neckpiece section (at least Figs. 3-5 element 64) and a second neckpiece section (at least Figs. 3-5 element 84); and wherein the first neckpiece section and the second neckpiece section are configured to slide relative to one another along a line extending between the base and the headrest, a position of a the first neckpiece section relative to the second neckpiece section defining a length of the neckpiece (at least Figs. 3-5 and [0025] “the engagement structure 64, which remains stationary when in use, is connected to a tilting head support surface 66 that is configured to pivot (e.g., via non-metallic pivot pin 70) with respect to the engagement structure 64” and [0026] “the adjustment arm 74 may be pivotally fixed (e.g., such as using a non-metallic pivot pin 84) to the engagement structure 64 and on another end, slidably engaged with the head support surface 66”.).
Re Claim 4, Smith teaches:
The head fixator of claim 1 (detailed with respect to claim 1), further comprising a set of one or more fixator fasteners coupled to the first end of the angle arm and passing through one or more slots in the track (at least Figs. 3-5 element 90 and [0028] “translates the movable adjustment block 90 within slot 80”.): 
wherein when the fixator fasteners do not securely coupled first end of the angle arm to the track, the angle arm is configured to slide freely within the track, allowing the angle between the headrest and the neckpiece to be adjusted to a desired angle (at least Figs. 3-5 and [0027] “the support block 78 provides the translating interface between the adjustment arm 74 and a movable adjustment block 90”.); and 
wherein, when the angle between the headrest and the neckpiece is the desired angle and the fixator fasteners securely couple the first end of the angle arm to the track, the angle arm is configured to maintain the desired angle between the headrest and the neckpiece (at least Figs. 3-5 and [0028] “the .
Re Claim 8, Smith teaches:
A system for positioning a patient during imaging (at least [Abstract] “head support for use in medical imaging”.) comprising: 
a patient bed having a first end and a second end (at least Figs. 1-2 and 6.); 
a headrest dimensioned to cradle a patient's head (at least Figs. 3-6 element 66 and [0025] “head support surface 66”.);  
a neckpiece coupled to the headrest by a first hinge at a first end of the neckpiece (at least Figs. 4-5 with Examiner’s labeling above and [0025] “head support surface 66 that is configured to pivot (e.g., via non-metallic pivot pin 70) with respect to the engagement structure 64”. In other words, the neckpiece that is labeled by Examiner is not numbered, and elements 66 and 64 do not correspond to the labeled neckpiece. However, the pivot pin 70 is at a first end of Examiner’s labeled neckpiece.); 
a track coupled to a bottom surface of the headrest (at least Figs. 3-5 element 80 and [0026] “a slot 80 of the support block 78”.); 
an adjustable angle arm coupled to the track at a first end of the angle arm and coupled by a second hinge to the neckpiece at a second end of the angle arm, the first end of the angle arm configured to slide within the track, a position of the angle arm within the track determining an angle between the headrest and the neckpiece (at least Figs. 3-5 element 74 and [0026] “an adjustment arm 74 acts as a linkage between the engagement structure 64 and an adjustment mechanism, discussed in greater detail below. By way of example, the adjustment arm 74 may be pivotally fixed (e.g., such as using a non-metallic pivot pin 84) to the engagement structure 64 and on another end, slidably engaged with the head support surface 66 (such as via a support block 78, discussed below) so as to transfer the support load from the adjustment mechanism to the engagement structure 64. The position of the ; and 
a base coupled to a second end of the neckpiece, the base dimensioned to form an insertion tab fastened to the first end of the patient bed (at least Figs. 4-5 with Examiner’s labeling above element 64 and [0024] “FIGS. 3-5 depict the support 60 as having a sliding engagement structure 64 suitable for being inserted into a complementary slot 62 (FIG. 5) formed at the end of the table 46 so as to form a cantilevered interface when so engaged”.).
Re Claim 9, Smith teaches:
The system of claim 8 (detailed with respect to claim 8), wherein the neckpiece comprises a first neckpiece section (at least Figs. 3-5 element 64)  and a second neckpiece section (at least Figs. 3-5 element 84); and wherein the first neckpiece section and the second neckpiece section are configured to slide relative to one another along a line extending between the base and the headrest, a position of a the first neckpiece section relative to the second neckpiece section defining a length of the neckpiece (at least Figs. 3-5 and [0025] “the engagement structure 64, which remains stationary when in use, is connected to a tilting head support surface 66 that is configured to pivot (e.g., via non-metallic pivot pin 70) with respect to the engagement structure 64” and [0026] “the adjustment arm 74 may be pivotally fixed (e.g., such as using a non-metallic pivot pin 84) to the engagement structure 64 and on another end, slidably engaged with the head support surface 66”.).
Re Claim 11, Smith teaches:
The system of claim 8 (detailed with respect to claim 8), further comprising a set of one or more fixator fasteners coupled to the first end of the angle arm and passing through one or more slots in the track (at least Figs. 3-5 element 90 and [0028] “translates the movable adjustment block 90 within slot 80”.); 
wherein when the fixator fasteners do not securely coupled first end of the angle arm to the track, the angle arm is configured to slide freely within the track, allowing the angle between the headrest and the neckpiece to be adjusted to a desired angle (at least Figs. 3-5 and [0027] “the support block 78 provides the translating interface between the adjustment arm 74 and a movable adjustment block 90”.); and 
wherein, when the angle between the headrest and the neckpiece is the desired angle and the fixator fasteners securely couple the first end of the angle arm to the track, the angle arm is configured to maintain the desired angle between the headrest and the neckpiece (at least Figs. 3-5 and [0028] “the movable adjustment block 90 has a threaded engagement with an adjustment thread 92 (e.g., a threaded rod or bar) connected to an adjustment knob 94”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Lurie et al US 20160228326 A1, hereinafter Lurie.
Re Claim 3, Smith teaches:
The head fixator of claim 2 (detailed with respect to claim 2).
Smith does not explicitly teach: 
wherein the first neckpiece section is dimensioned with one or more slots and the second neckpiece is dimensioned to couple to one or more neck fasteners passing through the one or more slots; 
wherein the when the one or more neck fasteners do not securely fasten the first neckpiece section to the second neckpiece section, the length of the neckpiece is adjustable by translating the first neckpiece section relative to the second neckpiece section; and 
wherein when the length of the neckpiece is a desired neck length and the one or more neck fasteners securely fasten the first neckpiece section to the second neckpiece section, the length of the neckpiece is fixed as the desired neck length.
	However, Lurie teaches:	
wherein the first neckpiece section is dimensioned with one or more slots (at least Figs. 4B-4G element 420 and [0110] “Rails 420”.) and the second neckpiece is dimensioned to couple to one or more neck fasteners passing through the one or more slots (at least Figs. 4B-4G element 422 and [0110] “engage and/or receive corresponding rollers 422”.); 
wherein the when the one or more neck fasteners do not securely fasten the first neckpiece section to the second neckpiece section, the length of the neckpiece is adjustable by translating the first neckpiece section relative to the second neckpiece section (at least Figs. 4B-4G and [0110] “Rollers 422 may roll along the rails 420 and allow the upper support 404 to slide along the roller track 414 to adjust a lateral position of the upper support 404, e.g., to allow upper support 404 to expand and contract”.); and 
wherein when the length of the neckpiece is a desired neck length and the one or more neck fasteners securely fasten the first neckpiece section to the second neckpiece section, the length of the neckpiece is fixed as the desired neck length (at least Figs. 4B-4G and [0112] “Locking mechanism 424, when engaged, locks the function of rollers 422 such that a lateral position of the upper support 404 is maintained”.).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the head support taught by Smith with 
Re Claim 10, Smith teaches:
The system of claim 9 (detailed with respect to claim 9). 
Smith does not explicitly teach:
wherein the first neckpiece section is dimensioned with one or more slots and the second neckpiece is dimensioned to couple to one or more neck fasteners passing through the one or more slots; 
wherein the when the one or more neck fasteners do not securely fasten the first neckpiece section to the second neckpiece section, the length of the neckpiece is adjustable by translating the first neckpiece section relative to the second neckpiece section; and 
wherein when the length of the neckpiece is a desired neck length and the one or more neck fasteners securely fasten the first neckpiece section to the second neckpiece section, the length of the neckpiece is fixed as the desired neck length.
However, Lurie teaches:	
wherein the first neckpiece section is dimensioned with one or more slots (at least Figs. 4B-4G element 420 and [0110] “Rails 420”.) and the second neckpiece is dimensioned to couple to one or more neck fasteners passing through the one or more slots (at least Figs. 4B-4G element 422 and [0110] “engage and/or receive corresponding rollers 422”.); 
wherein the when the one or more neck fasteners do not securely fasten the first neckpiece section to the second neckpiece section, the length of the neckpiece is adjustable by translating the first neckpiece section relative to the second neckpiece section (at least Figs. 4B-4G and [0110] “Rollers 422 may roll along the rails 420 and allow the upper support 404 to slide along the roller track 414 to adjust a lateral position of the upper support 404, e.g., to allow upper support 404 to expand and contract”.); and 
wherein when the length of the neckpiece is a desired neck length and the one or more neck fasteners securely fasten the first neckpiece section to the second neckpiece section, the length of the neckpiece is fixed as the desired neck length (at least Figs. 4B-4G and [0112] “Locking mechanism 424, when engaged, locks the function of rollers 422 such that a lateral position of the upper support 404 is maintained”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the head support taught by Smith with the adjustable neckpiece sections taught by Lurie because both are directed towards the same field of endeavor of adjustable head and neck supports and doing so would involve the use of a known technique (providing adjustable neckpiece sections comprising slots as taught by Lurie) with a known device (head support taught by Smith) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “The sliding mechanism 410 accommodates the upward motion of the patient's upper body during the elevation process in a free manner that insures minimal stress to the upper thorax by allowing upper support 404 to expand lengthwise as the patient's upper body is being elevated” (Lurie [0110]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Albrecht US 20100147313 A1, hereinafter Albrecht.
Re Claim 7, Smith teaches:
The head fixator of claim 1 (detailed with respect to claim 1). 
Smith does not explicitly teach: 
further comprising one or more flexible chambers disposed within corresponding sidewalls of the headrest; wherein the flexible chambers are inflatable and deflatable to adjust an inner dimension of the headrest to the patient's head.
However, Albrecht teaches:	
further comprising one or more flexible chambers disposed within corresponding sidewalls of the headrest; wherein the flexible chambers are inflatable and deflatable to adjust an inner dimension of the headrest to the patient's head (at least Fig. 12 element 14 and [0044] “it is noted in which position and at what level of pressure of the inflatable rests 14 and 16 he is comfortable and the rests and 16 are inflated accordingly”.).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the head support taught by Smith with the inflatable headrest taught by Albrecht because both are directed towards the same field of endeavor of adjustable head and neck supports and doing so would involve combining a known element (inflatable headrest as taught by Albrecht) with a known device (head support taught by Smith) with predictable results. A person having ordinary skill in the art would have been motivated to do so because the patient “is comfortable and the rests and 16 are inflated accordingly” (Albrecht [0044]).
Re Claim 14, Smith teaches:
The head fixator of claim 8 (detailed with respect to claim 8). 
Smith does not explicitly teach: 
further comprising one or more flexible chambers disposed within corresponding sidewalls of the headrest; wherein the flexible chambers are inflatable and deflatable to adjust an inner dimension of the headrest to the patient's head.
However, Albrecht teaches:	
further comprising one or more flexible chambers disposed within corresponding sidewalls of the headrest; wherein the flexible chambers are inflatable and deflatable to adjust an inner dimension of the headrest to the patient's head (at least Fig. 12 element 14 and [0044] “it is noted in which position and at what level of pressure of the inflatable rests 14 and 16 he is comfortable and the rests and 16 are inflated accordingly”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the head support taught by Smith with the inflatable headrest taught by Albrecht because both are directed towards the same field of endeavor of adjustable head and neck supports and doing so would involve combining a known element (inflatable headrest as taught by Albrecht) with a known device (head support taught by Smith) with predictable results. A person having ordinary skill in the art would have been motivated to do so because the patient “is comfortable and the rests and 16 are inflated accordingly” (Albrecht [0044]).

Allowable Subject Matter
Claims 5-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A thorough search for prior art fails to disclose any reference or references, which taken alone or in .
The closest prior art references are Smith, Lurie, and Albrecht.
Re Claims 5 and 12, neither Smith, Lurie, Albrecht, nor the prior art (see PTO-892) teach the claimed:
“one or more intubation bars coupled to corresponding sides of the track, each intubation bar coupled to the corresponding side of the track at a first end of the intubation bar by at least a third hinge and dimensioned to be coupled to the corresponding side of that track at a second end of that intubation bar by a pullpin dimensioned to couple to the track through a second end of that intubation bar; 
wherein, when the fixator fasteners do not securely couple to the first end of the angle arm to the track and the pullpin of each intubation bar is removed: 
that intubation bar is configured to pivot about its first end; and the second end of that intubation is configured to rest on the patient bed beneath the track, maintaining a predefined angle between the headrest and the neckpiece, the predefined angle being desirable for intubating a patient”
Specifically, none of the prior art references teach Applicant’s claimed “intubation bars coupled to corresponding sides of the track”. Further, there is no teaching or suggestion to modify the primary reference Smith with the claimed limitation because Applicant’s claimed “intubation bars” assist in “maintaining a predefined angle between the headrest and the neckpiece, the predefined angle being desirable for intubating a patient” but the headrest taught by Smith is already capable of maintaining the desired angle (at least Figs. 3-5 and [0027] “the support block 78 provides the translating interface between the adjustment arm 74 and a movable adjustment block 90”.).

Re Claims 6 and 13, neither Smith, Lurie, Albrecht, nor the prior art (see PTO-892) teach the claimed:
one or more intubation cradles coupled to corresponding sides of the track, each intubation cradle coupled to the corresponding side of the track at a first end of the intubation bar by at least a third hinge and dimensioned to be coupled to the corresponding side of that track at a second end of that intubation bar by a pullpin dimensioned to couple to the track through a second end of that intubation bar; 
wherein each intubation cradle is provided with a recess in a face of that intubation cradle, the recess dimensioned to receive one of the fixator fasteners, the face provided along an edge of the intubation bar oriented perpendicular to a direction of translation of the angle arm within the track; 
wherein, when the fixator fasteners do not securely coupled the first end of the angle arm to the track and the pullpin of each intubation cradle is removed: 
that intubation bar cradle is configured to pivot about its first end; 
the second end of that intubation cradle is configured to rotate such that the cradle remains in a fixed position, presenting the recess of that intubation cradle to a fixator fastener adjacent to that cradle; and 
when the angle bar is allowed to translate within the rack and the one or more fixator fasteners are positioned forward of the one or more intubation bar cradles, the one or more intubation cradles are configured to maintain a predefined angle between the headrest and the neckpiece, the predefined angle being desirable for intubating a patient”.
Specifically, none of the prior art references teach Applicant’s claimed “intubation cradles coupled to corresponding sides of the track”. Further, there is no teaching or suggestion to modify the primary reference Smith with the claimed limitation because Applicant’s claimed “intubation cradles” assist in “maintaining a predefined angle between the headrest and the neckpiece, the predefined angle being desirable for intubating a patient” but the headrest taught by Smith is already capable of 

There is no teaching or suggestion in Smith, Lurie, Albrecht, or the prior art (see PTO-892) to arrive at Applicant’s claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/9/2021